FILED
                             NOT FOR PUBLICATION                           OCT 04 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ZHAODONG LIU,                                    No. 11-72456

               Petitioner,                       Agency No. A099-712-470

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 29, 2013**

Before:        HUG, FARRIS, and LEAVY, Circuit Judges.

       Zhaodong Liu, a native and citizen of China, petitions pro se for review of

the Board of Immigration Appeals’ (“BIA”) dismissal of his appeal from the

immigration judge’s (“IJ”) denial of his applications for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for substantial evidence the agency’s adverse credibility finding and other

factual findings underlying the determination that an applicant is ineligible for

asylum, withholding of removal, and CAT protection. Kin v. Holder, 595 F.3d
1050, 1054 (9th Cir. 2010); Zhou v. Gonzales, 437 F.3d 860, 864 (9th Cir. 2006).

We have jurisdiction under 8 U.S.C. § 1252, and we deny the petition for review.

      The agency’s adverse credibility decision was reasonable and supported by

substantial evidence given the totality of the circumstances, including the non-

trivial inconsistency between Liu’s written statement and his testimony, his

demeanor during the merits hearing, and his failure to provide corroborating

evidence. See Shrestha v. Holder, 590 F.3d 1034, 1039-42, 1047-48 (9th Cir.

2010).

      We reject Liu’s contention that the BIA erred by failing to adequately

discuss credibility, country reports, and a well-founded fear of persecution. See

Najmabadi v. Holder, 597 F.3d 983, 990-91 (9th Cir. 2010).

      In the absence of credible testimony, Liu’s asylum and withholding of

removal claims fail. See Rizk v. Holder, 629 F.3d 1083, 1091 (9th Cir. 2011);

Shrestha, 590 F.3d at 1048-49; see also Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003). Liu’s CAT claim also fails because the country reports alone do

not compel the conclusion that it is more likely than not that Liu will be tortured if


                                           2                                    11-72456
returned to China. See Almaghzar v. Gonzales, 457 F.3d 915, 922-23 (9th Cir.

2006).

      The motion to strike the baptismal certificate is granted.

      PETITION FOR REVIEW DENIED.




                                          3                               11-72456